IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JOSEPH ANTHONY SIEBERT,

             Appellant,

 v.                                                 Case No. 5D17-1249

FERRELLGAS, INC., FERRELLGAS,
L.P. AND ROBERT WAYNE DOBY,

             Appellees.

________________________________/

Opinion filed March 27, 2018

Appeal from the Circuit Court
for Lake County,
G. Richard Singeltary, Judge.

Michael M. Bell, and David B. Blessing, of
Bell & Roper, P.A., Orlando, and Donald
Van Dingenen, of Van Dingenen, P.A.,
Winter Park, for Appellant.

Jeffrey E. Appel and Claude M. Harden, III,
of Appel Harden Law Group, P.A.,
Lakeland, for Appellees, Ferrellgas, Inc.
and Ferrellgas, L.P., LLP.

No Appearance      for    Appellee,   Robert
Wayne Doby.


PER CURIAM.

      AFFIRMED. See Tractor Supply Co. v. Kent, 966 So. 2d 978 (Fla. 5th DCA 2007).




EVANDER, LAMBERT and EDWARDS, JJ., concur.